
	
		I
		111th CONGRESS
		1st Session
		H. R. 1863
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2009
			Mr. Wexler introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  tax on the amount of wages in excess of the contribution and benefit base, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Forever Act of
			 2009.
		2.Tax imposed on wages
			 in excess of contribution and benefit base
			(a)Tax on
			 employeesSection 3101 of the Internal Revenue Code of 1986
			 (relating to rate of tax) is amended by adding at the end the following new
			 subsection:
				
					(d)Wages received
				in excess of contribution and benefit baseIn addition to the taxes imposed by
				subsections (a) and (b) and notwithstanding subsection (c), there is hereby
				imposed on the income of every individual a tax equal to 3 percent of the
				excess (if any) of—
						(1)the wages (as
				defined in section 3121(a)) received by him with respect to employment (as
				defined in section 3121(b)) during the calendar year, over
						(2)so much of such
				wages as does not exceed the contribution and benefit base, as determined under
				section 230 of the Social Security Act for such calendar
				year.
						.
			(b)Tax on
			 EmployersSection 3111 of such Code (relating to rate of tax) is
			 amended by adding at the end the following new subsection:
				
					(d)Wages paid in
				excess of contribution and benefit baseIn addition to the taxes imposed by
				subsections (a) and (b) and notwithstanding subsection (c), there is hereby
				imposed on every employer an excise tax, with respect to having individuals in
				his employ, equal to 3 percent of the excess (if any) of—
						(1)the wages (as
				defined in section 3121(a)) paid by him with respect to employment (as defined
				in section 3121(b)) during the calendar year, over
						(2)so much of such wages as does not exceed
				the contribution and benefit base, as determined under section 230 of the
				Social Security Act for such calendar
				year.
						.
			(c)Railroad
			 Retirement
				(1)Tax on
			 employeesSection 3201 of such Code (relating to rate of tax) is
			 amended by redesignating subsection (c) as subsection (d) and by inserting
			 after subsection (b) the following new subsection:
					
						(c)Wages received
				in excess of contribution and benefit baseIn addition to other taxes, there is hereby
				imposed on the income of each employee a tax equal to 3 percent of the excess
				(if any) of—
							(1)the compensation (determined without regard
				to section 3231(e)(2)) received during any calendar year by such employee for
				services rendered by such employee, over
							(2)so much of such compensation as does not
				exceed the contribution and benefit base, as determined under section 230 of
				the Social Security Act for such calendar
				year.
							.
				(2)Tax on employee
			 representativesSection 3211 of such Code (relating to rate of
			 tax) is amended by redesignating subsection (c) as subsection (d) and by
			 inserting after subsection (b) the following new subsection:
					
						(c)Wages received
				in excess of contribution and benefit baseIn addition to other taxes, there is hereby
				imposed on the income of each employee representative a tax equal to 3 percent
				of the excess (if any) of—
							(1)the compensation (determined without regard
				to section 3231(e)(2)) received during any calendar year by such employee
				representative for services rendered by such employee representative,
				over
							(2)so much of such compensation as does not
				exceed the contribution and benefit base, as determined under section 230 of
				the Social Security Act for such calendar
				year.
							.
				(3)Tax on
			 employersSection 3221 of such Code (relating to rate of tax) is
			 amended by redesignating subsection (c) as subsection (d) and by inserting
			 after subsection (b) the following new subsection:
					
						(c)Wages paid in
				excess of contribution and benefit baseIn addition to other taxes, there is hereby
				imposed on every employer an excise tax, with respect to having individuals in
				his employ, equal to 3 percent of the excess (if any) of—
							(1)the compensation (determined without regard
				to section 3231(e)(2)) paid during any calendar year by such employer for
				services rendered to such employer, over
							(2)so much of such compensation as does not
				exceed the contribution and benefit base, as determined under section 230 of
				the Social Security Act for such calendar
				year.
							.
				(d)Tax on
			 self-employment incomeSection 1401 of such Code (relating to rate
			 of tax) is amended by adding at the end the following new subsection:
				
					(d)Wages received
				in excess of contribution and benefit baseIn addition to the taxes imposed by
				subsections (a) and (b) and notwithstanding subsection (c), there shall be
				imposed for each taxable year, on the self-employment income of every
				individual, a tax equal to 6 percent of the excess (if any) of—
						(1)the
				self-employment income for such taxable year, over
						(2)so much of such self-employment income as
				does not exceed the contribution and benefit base, as determined under section
				230 of the Social Security Act, which is effective for the calendar year in
				which such taxable year
				begins.
						.
			(e)Conforming
			 amendments
				(1)Section
			 24(d)(2)(A) of such Code is amended—
					(A)in clause (i) by
			 inserting (other than subsection (d) thereof) after
			 3101, and
					(B)in clause (ii) by
			 inserting (other than subsection (d) thereof) after
			 1401.
					(2)Section 45B(b)(1)
			 of such Code is amended by inserting (other than subsection (d)
			 thereof) after section 3111.
				(3)Section 406(b)(2)(B) of such Code is
			 amended by inserting (other than subsection (d) thereof) after
			 3101.
				(4)Section
			 3121(l)(1)(A) of such Code is amended by striking sections 3101 and
			 3111 and inserting sections 3101 (other than subsection (d)
			 thereof) and 3111 (other than subsection (d) thereof).
				(5)Section 6051(a)(6)
			 of such Code is amended by inserting (stated separately with respect to
			 the taxes imposed by subsections (a), (b), and (d) thereof) after
			 section 3101 .
				(6)Section 6053(b) of
			 such Code is amended—
					(A)by striking
			 section 3101 or section 3201 and inserting section 3101
			 (without regard to subsection (d) thereof) or section 3201 (without regard to
			 subsection (d) thereof), and
					(B)by inserting
			 with respect to sections 3101 (a) and (b) and 3201 (a) and (b)
			 after as the case may be the second place it appears.
					(f)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply with respect to remuneration paid after December
			 31, 2009.
				(2)Self-employment
			 incomeThe amendment made by subsection (d) shall apply to
			 taxable years beginning after December 31, 2009.
				3.Signatures on
			 Treasury securities
			(a)In
			 generalSubchapter II of chapter 31 of title 31, United States
			 Code, is amended by adding at the end the following new section:
				
					3131.Signatures on
				obligations issued or guaranteed under this chapterEvery obligation issued or guaranteed under
				the authority of this chapter shall bear a facsimile of the signatures of the
				President of the United States and the Secretary of the
				Treasury.
					.
			(b)Clerical
			 amendmentThe table of
			 sections for chapter 31, United States Code, is amended by adding after the
			 item relating to section 3130 the following new item:
				
					
						3131. Signatures on obligations issued or guaranteed under this
				chapter.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date which is 3 months after the date of the
			 enactment of this Act.
			
